    Case 18-10021-SMT   Doc 198    Filed 05/11/20 Entered 05/11/20 10:23:29   Desc Main
                                  Document Page 1 of 5
The document below is hereby signed.

Signed: May 11, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     PIERRE PHILIPPE BARKATS,              )     Case No. 14-00053
                                           )     (Chapter 7)
                     Debtor.               )
     ____________________________          )
                                           )
     WENDELL W. WEBSTER, TRUSTEE,          )
                                           )
                        Plaintiff,         )
                                           )
                  v.                       )     Adversary Proceeding No.
                                           )     18-10021
     RONDI WALKER, M.D., et al.,           )
                                           )     Not for publication in
                        Defendants.        )     West’s Bankruptcy Reporter.

                           MEMORANDUM DECISION AND
             ORDER MODIFYING ORDER THAT DISMISSED THE DISTRICT
             OF COLUMBIA AND MAKING THE DISTRICT OF COLUMBIA A
          PARTY FOR PURPOSES OF PLAINTIFF’S CLAIM OF INTERPLEADER
          ADDED AFTER THE DISTRICT OF COLUMBIA HAD BEEN DISMISSED

          Based on filings relating to the District of Columbia in

     this case (see Dkt. Nos. 48, 70, and 180), it appears that the

     District of Columbia has a tax lien recorded on September 20,

     2016, in the amount of $87,973.62 against Walker’s interest in
Case 18-10021-SMT    Doc 198    Filed 05/11/20 Entered 05/11/20 10:23:29   Desc Main
                               Document Page 2 of 5


 the proceeds of the sale of the property (the “Property”) that

 she previously owned with the debtor as tenants by the

 entireties.   Webster had made the District of Columbia a party to

 this adversary proceeding and objected to the District’s

 “assertion of . . . [its] claim as a lien against the property of

 the estate” as the lien was filed after the Order for Relief was

 entered.   Complaint, ¶ 38(g).         The District of Columbia filed a

 motion to dismiss, making clear that it only asserted a lien

 against whatever interest Rondi Walker has in the Property.

 The court entered a consent order on October 22, 2018 (Dkt. No.

 70) decreeing that “the District of Columbia’s lien will attach

 to the proceeds of whatever the court determines is the extent of

 Dr. Walker’s interest in the property.”            That order dismissed

 Webster’s claims against the District of Columbia.

      However, as the case later progressed, the court entered a

 scheduling order on August 28, 2019 (Dkt. No. 118) treating the

 adversary proceeding as an interpleader action to determine which

 lienors were entitled to be paid from the proceeds of a sale of

 the Property.      Unfortunately, steps were not taken to reinstate

 the District of Columbia as a party, for purposes of

 interpleader, to assert its lien against Walker’s interest in the

 proceeds of the sale.         In the Memorandum Decision and Order of

 April 1, 2020 (Dkt. No. 174), I forgot that the District of

 Columbia had a lien on Dr. Walker’s interest in the Property.                  On



                                         2
Case 18-10021-SMT   Doc 198    Filed 05/11/20 Entered 05/11/20 10:23:29   Desc Main
                              Document Page 3 of 5


 April 9, 2020, the District of Columbia filed a Praecipe

 Regarding Court’s Memorandum Decision and Order (Dkt. No. 180),

 noting its tax lien and seeking clarification regarding the

 continued validity of the District’s tax lien on Walker’s

 interest in the Property.

      Under Fed. R. Civ. P. 54(b), the order dismissing the

 District of Columbia was not a final appealable order and is

 subject to modification.        Now that this adversary proceeding has

 been converted into an interpleader action, the District of

 Columbia ought to be allowed to assert its lien against Walker’s

 interest in the Property, and to demonstrate how much it is owed

 and the level of priority to which that lien is entitled over

 other liens.   Junior lienors (and Walker) would be entitled to

 contest the validity, priority, and amount of the District of

 Columbia’s asserted senior lien.1          Webster as trustee needs a

 ruling as to what should be paid to the District of Columbia that

 is binding on the District of Columbia and on other parties.

      It thus makes sense that the District of Columbia should be

 treated as a party-defendant to assert its lien claim and to

 establish how much is owed on its lien claim and the level of its




      1
         Likewise, if there are lienors who assert that their
 liens are senior to the District’s lien, the District would be
 entitled to contest the validity, priority, and amount of such
 liens if they would affect how much the District would receive.

                                        3
Case 18-10021-SMT   Doc 198    Filed 05/11/20 Entered 05/11/20 10:23:29   Desc Main
                              Document Page 4 of 5


 priority.2   Interest continues to accrue on liens senior to the

 District’s, and it is in the interest of the District of Columbia

 and other junior lienors to have a distribution of sale proceeds

 made sooner rather than later.

      It is thus, on the court’s own initiative,

      ORDERED that the dismissal of the District of Columbia as a

 party is vacated insofar as the new claim of Webster for

 interpleader is concerned, but the provision in the order of

 dismissal that “the District of Columbia’s lien will attach to



      2
         In the Memorandum Decision and Order of April 1, 2020, at
 32, I noted:

      Aside from receiving $178,257.55 for the Trust for
      Children, Walker is entitled to receive $1,545,442.74
      ($891,300.93 outright and $654,141.81 for the specified
      loans). That $1,545,442.74 should readily suffice to pay
      the first five liens on Walker’s share of the proceeds.
      Those liens (the first two IRS tax liens, Democracy
      Capital’s lien, the Atlantic Union lien, and the next IRS
      tax lien) stood at a total of $1,405,603.55 last fall and
      ought not exceed $1,544,795.46 now.

 (I probably meant to say that the recited liens “ought not exceed
 $1,545,442.74 now,” that is, that they ought not exceed Walker’s
 estimated share of the sale proceeds of $1,545,442.74.) If the
 District of Columbia’s tax lien is the sixth lien in priority,
 its claim of $87,973.62, plus interest accrued thereon since
 September 20, 2016, would come close to exhausting the estimated
 $1,545,442.74 that Walker is entitled to receive outright.

      There remains an issue of whether Walker is entitled in her
 own right to receive the $178,528.09 for the Trust for Children
 by way of credits for the alleged hundreds of thousands of
 dollars she spent on the children’s educations, and whether,
 instead, she must pursue a claim for reimbursement from the Trust
 (and the extent to which liens on the Property can be asserted
 against amounts payable to her for reimbursement).

                                        4
Case 18-10021-SMT                                                                                  Doc 198    Filed 05/11/20 Entered 05/11/20 10:23:29   Desc Main
                                                                                                             Document Page 5 of 5


 the proceeds of whatever the court determines is the extent of

 Dr. Walker’s interest in the property” remains in place as do

 other provisions of the order of dismissal.                                                                                           It is further

                               ORDERED that within 14 days after entry of this order, the

 District of Columbia shall file an answer to the complaint

 (treated as having been amended to assert an interpleader claim

 requiring lienors to assert their liens against the proceeds of

 the sale of the Property), asserting in such answer its lien

 claim against Rondi Walker’s interest in the proceeds of the sale

 of the Property, alleging what amount is owed on that lien claim,

 and asserting any facts pertaining to the level of priority of

 its lien claim as against other liens on Rondi Walker’s interest

 in the Property.3

                                                                                                                                 [Signed and dated above.]

 Copies to: All counsel of record; Office of United States
 Trustee.




                               3
         The District of Columbia’s Praecipe Regarding
 Court’s Memorandum Decision and Order (Dkt. No. 180) filed on
 April 9, 2020, sets forth the basic information needed for such
 an answer, but procedurally it is probably best that the District
 file an answer asserting its lien against the sale proceeds, and
 that ought not be burdensome to the District.

 R:\Common\TeelSM\Judge Temp Docs\Webster v. Walker - OTSC re D.C. Tax Lien on Walker's Interest_v4.wpd
                                                                                                                       5
